Citation Nr: 1019615	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from December 1951 
to December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio that denied the Veteran's 
application to reopen his claim of entitlement to service 
connection for glaucoma.

A July 2009 Board decision granted the Veteran's application 
to reopen his claim and remanded the case to the RO via the 
Appeals Management Center (AMC) for further development.

The Board refers the issue of entitlement to a non-service 
connected pension to the RO for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran served on active duty in the Air Force from 
December 1951 to December 1955.  He claims that he has 
glaucoma (bilaterally) that is related to service.

By way of background, the Veteran's service treatment records 
reflect that he complained of blurred vision and photophobia 
in service in February 1954, that his visual acuity in his 
left eye decreased in service from 20/25 at entry to 20/50 at 
separation, and that he was prescribed eye glasses.  About 
three years post-service, in August 1958, the Veteran filed a 
claim for service connection for an eye condition, to include 
"sore eyes."  A subsequent August 1958 Certificate of 
Attending Physician (requested by VA) reflects that the 
Veteran had complained of headaches, eye redness, and 
difficulty reading, and that his eye glass prescription 
needed to be changed.  An October 1958 RO decision denied the 
Veteran's claim.  An October 1965 Certificate of Attending 
Physician reflects that around July 1965, during a routine 
eye examination, the Veteran was diagnosed with chronic 
narrow-angle glaucoma O.U.  The report further notes that the 
Veteran had "extreme glaucoma cupping and severe 
glaucomatous field defect" and that surgery was performed.

In July 2009, the Board remanded this case in order to 
provide the Veteran with a VA examination regarding his claim 
for service connection for glaucoma.  A November 2009 VA 
examination report reflects that the VA examiner opined, in 
pertinent part, that "given the idiopathic nature of this 
condition, and the lack of medical continuity from 1955 to 
1965, it is less likely than not that this condition is 
associated with the patient's active military duty."  The 
Board notes it is unclear whether the examiner took into 
account the complaints of eye problems documented in 1958 in 
making this statement.  Therefore, the Boards finds that 
another remand is necessary in order to obtain further 
clarification from the VA examiner.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  If available, obtain an addendum 
opinion from the same VA examiner who 
provided the November 2009 VA examination 
report.  Ask the examiner to review the 
claims file, including but not limited to 
the August 1958 Certificate of Attending 
Physician and the August 1958 Form 21-426 
(claim), and to note that these records 
were reviewed in his report.  Ask the 
examiner to then once again offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's glaucoma 
is related to service.  

If the same examiner who provided the 
November 2009 VA examination report is not 
available, schedule the Veteran for a new 
VA examination to determine the etiology 
of his glaucoma.  Any tests deemed 
necessary should be conducted, and the 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must also 
state that the claims folder has been 
reviewed, including the service treatment 
records, the above noted post-service 
records dated in 1958, and the surgical 
records from 1965.  The examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
the Veteran's glaucoma had its onset in 
service and/or is otherwise related to 
service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

2.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



